NO. 07-06-0328-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                  JANUARY 23, 2007

                         ______________________________


                      DEAN EUDELL HOHNSTEIN, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                 NO. 51,406-B; HONORABLE JOHN BOARD, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pursuant to a plea of guilty, Appellant, Dean Eudell Hohnstein, was convicted of

possession of marihuana, enhanced, and sentenced to twenty years confinement. On

August 3, 2006, Appellant filed Notice of Appeal, attached to which was the Trial Court’s

Certification of Defendant’s Right of Appeal, signed August 2, 2006, indicating that the
appeal was “not a plea-bargain case, and the [Appellant] has the right of appeal.” On

November 9, 2006, the Reporter’s Record was filed. A review of the Reporter’s Record

revealed that this was a plea-bargain case where Appellant waived his right of appeal.

Because the certification before the Court was inconsistent with the record, it was

defective. Dears v. State, 154 S.W.3d 610, 614 (Tex.Crim.App. 2005). A request for a

corrected certification resulted in the District Clerk forwarding a Trial Court Certification,

dated July 13, 2006, indicating no right of appeal, and a letter from the Trial Court

confirming that fact.


       By letter dated January 4, 2007, this Court notified counsel that the certification

indicated no right of appeal and requested a response by January 18, 2007. The Court

also noted that failure to file an amended certification showing a right of appeal or failure

to provide other grounds for continuing the appeal would result in dismissal. See Tex. R.

App. P. 25.2(a)(2) & (d). No response has been filed and no amended certification

reflecting a right of appeal has been made a part of the record.


       Consequently, this appeal is dismissed.




                                                  Patrick A. Pirtle
                                                      Justice


Do not publish.




                                              2